UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 04-6583



TERRY CHARLES JENKINS,

                                              Plaintiff - Appellant,


   versus


LEXINGTON COUNTY SHERIFF'S DEPARTMENT; JAMES
METTS, Lexington County Sheriff; HARRY E.
PHILLIPS, JR.; CARLISLE MCNAIR, Lieutenant;
SCOTTIE FRIER, Investigator,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Margaret B. Seymour, District Judge.
(CA-00-2722)


Submitted:   September 22, 2004           Decided:   November 4, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terry Charles Jenkins, Appellant Pro Se. Matthew Blaine Rosbrugh,
Andrew Frederick Lindemann, DAVIDSON, MORRISON & LINDEMANN, PA,
Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Terry Charles Jenkins appeals the district court’s orders

denying relief on his 42 U.S.C. § 1983 (2000) complaint and motion

to reconsider.    Jenkins alleged that his rights were violated

because a conversation with his attorney was videotaped by the

Defendants at the Lexington County Sheriff’s Department without his

knowledge. The portion of the videotape at issue was approximately

twenty seconds long. The district court, accepting the magistrate

judge’s recommendation, denied relief on Jenkins’ claims.   We have

reviewed the record and the district court’s opinions and find no

reversible error. Accordingly, with regard to Jenkins’ claims that

the recording violated his Fourth Amendment rights and his due

process rights under the Fourteenth Amendment, we affirm for the

reasons stated by the district court.     See Jenkins v. Lexington

County Sheriff’s Dep’t, No. CA-00-2722 (D.S.C. Sept. 30, 2003 &

Feb. 26, 2004).

          Jenkins also alleged that the recording violated his

Sixth Amendment right to counsel.     We find this claim is without

merit because the portion of the tape at issue was suppressed at

Jenkins’ criminal trial, the audio portion of the tape could not be

discerned, and, at a post-trial hearing on the matter, neither

Jenkins nor his counsel could recall anything prejudicial being

discussed during the conversation.      Thus, under Weatherford v.

Bursey, 429 U.S. 545, 558 (1977), Jenkins has failed to establish


                              - 2 -
a Sixth Amendment violation.   Accordingly, we affirm the dismissal

of this claim on the basis of the Supreme Court’s opinion in

Weatherford.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -